Citation Nr: 0819349	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to special monthly pension based on the need of a 
surviving spouse for regular aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1942 to January 1964.  He died in March 1993.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington which denied the 
appellant's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance or 
housebound status.

This case was remanded by the Board in September 2003 for 
additional evidentiary development.  This was accomplished to 
the extent possible, and in February 2008 the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case (SSOC) which continued to deny the appellant's 
claim.  The claims folder has been returned to the Board for 
further appellate proceedings.

In June 2008, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).


FINDING OF FACT

The medical and other evidence of record does not demonstrate 
that the appellant is so helpless that she is unable to 
perform self-care tasks or protect herself from the hazards 
incident to her daily environment without care or assistance 
of another person on a regular basis, nor is she housebound.




CONCLUSION OF LAW

The criteria for special monthly pension based on regular aid 
and attendance, or at the housebound rate, have not been 
established.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 
3.351, 3.352, 3.655 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks special monthly pension benefits based on 
the need for regular aid and attendance or housebound status.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered. 

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2003.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain VA outpatient records identified by the appellant and 
provide her with a VA aid and attendance/housebound 
examination.  The AOJ was then to readjudicate the claim.  

The AMC attempted to obtain the medical records referred to 
by the Board, but was informed that they did not exist.  The 
AMC also attempted to schedule the appellant for a VA 
examination for which she failed to report [this will be 
addressed further in the VCAA analysis below].  The AMC 
readjudicated the claim in the February 2008 SSOC.  Thus, the 
Board's remand instructions have been complied with, to the 
extent practicable.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].
The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to her claim in a letter from the 
AMC dated April 28, 2004.  That letter informed the appellant 
that in order to establish entitlement to aid and attendance 
benefits, the evidence must demonstrate "you are so helpless 
as to require the aid of another person to perform the 
personal functions required in everyday living, OR you have 
bilateral vision of 5/200, or less, OR you are a patient in a 
nursing home."  The April 2004 letter also indicated that in 
order to establish entitlement to housebound status, the 
evidence must demonstrate that "your disability confines you 
to your home."

Crucially, the appellant was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced April 
2004 letter, as well as an additional letter from the AMC 
dated August 10, 2005.  Specifically, the appellant was 
advised in the April 2004 and August 2005 letters that VA is 
responsible for obtaining records from any Federal agency, to 
include military records, outpatient records from VA 
treatment facilities and records from the Social Security 
Administration.  The letter specifically noted that 
outpatient treatment records had been received from the 
Madigan Army Medical Center dated from June 1964 through 
December 1997.  Both letters further indicated that a VA 
examination would be scheduled if necessary to adjudicate her 
claim.  

With respect to private treatment records, the April 2004 and 
August 2005 letters informed the appellant that VA would make 
reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the letters, and the 
appellant was asked to complete this release for each private 
healthcare provider so that VA could obtain these records on 
her behalf.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency" [Emphasis as in the original 
letter].  

The April 2004 and August 2005 letters also specifically 
requested of the appellant: "If there is any other evidence 
or information that you think will support your claim, please 
let us know."  The August 2005 letter added: "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  These requests comply with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b) in that the RO informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  

The appellant was not provided complete notice of the VCAA 
prior to the initial adjudication of her claim in September 
2000.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Since the 
VCAA was not enacted until November 2000, furnishing the 
appellant with VCAA notice prior to the adjudication in 
September 2000 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, the appellant was provided with additional VCAA 
notice through the April 2004 and August 2005 VCAA letters, 
and her claim was readjudicated in the February 2008 SSOC, 
after she was provided with the opportunity to submit 
evidence and argument in support of her claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the appellant in 
proceeding to consider her claim on the merits.  The 
appellant has pointed to no prejudice resulting from the 
timing of the VCAA notice.

The Board further notes that the appellant's representative 
has not alleged that the appellant has received inadequate 
VCAA notice.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of VA and private medical treatment of the appellant.  

The appellant contends that she received medical treatment at 
the Madigan Army Medical Center from 1998 to the present.  
See the March 2002 substantive appeal. Pursuant to the 
Board's remand instructions, the AMC has attempted to locate 
these records.  The facility responded in July 2005 that no 
records from that period could be located.  

As noted above, the Board remanded the case for a VA 
examination.  In essence, the Board found that the evidence 
pertaining to the claim was inadequate and that 
supplementation of the record was required by the mandate 
contained in relevant law statute and regulation.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  VA attempted to 
provide assistance to the appellant, specifically by 
furnishing a medical examination, but, through no fault of 
VA, those efforts were unsuccessful.  Specifically, the AMC 
informed the appellant in September 2004 that they had 
requested an examination for her claim, and such was 
scheduled by the VAMC in October 2004.  However, the 
appellant failed to appear and did not provide an explanation 
showing good cause therefore.  Indeed, her representative 
acknowledged her failure to appear but offered no 
explanation, instead insisting that "her failure to do so is 
not determinative of the outcome in this appeal."  See the 
May 22, 2008 Appellant's Post-Remand Brief.



The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the appellant's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that any 
further attempts to assist the appellant in developing her 
claim would result in needless delay, and are thus 
unwarranted.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Aid and attendance/housebound status

The law provides increased pension benefits to a surviving 
spouse of a veteran by reason of need for aid and attendance.  
See 38 U.S.C.A. § 1541(d), (e) (West 2002); 38 C.F.R. § 
3.351(a)(5) (2007).

Under 38 C.F.R. § 3.351(b) (2007), the need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c) (2007).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; whether she requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect her from the hazards 
or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
appellant is unable to perform should be considered in 
connection with her condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be constant need.  38 C.F.R. § 3.352(a) (2007).

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2007).  A surviving spouse will 
be considered to be permanently housebound when she is 
substantially confined to her house (ward or clinic areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime. 
38 U.S.C.A. § 1541(e)(2) (West 2002); 38 C.F.R. § 3.351(f) 
(2007).

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2007).

Analysis

Preliminary matter

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to establish special monthly 
compensation based on the need for regular aid and attendance 
or housebound status.  Cf. 38 C.F.R. § 3.159(c)(4) (2007). 

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2007)] for failing to report for a 
scheduled examination.  As noted above, neither the appellant 
nor her representative has provided an "adequate reason" or 
"good cause" for the appellant's failure to report to be 
examined.  The appellant was notified of the time and place 
to appear for a VA examination; she failed to appear and has 
since made no contact with the RO.

The Board finds that in light of the appellant's 
disinclination to fully cooperate with the process, that good 
cause for her failure to report for VA examination has not 
been shown.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.

Discussion 

The issue which is currently before the Board is whether the 
appellant is entitled to special monthly pension benefits 
based on the need for regular aid and attendance.  In 
essence, the appellant argues that she is in poor health and 
requires the assistance of another person to help her in her 
daily activities.  See, e.g., the December 2000 notice of 
disagreement.  

The fact that the appellant is in poor health is amply 
demonstrated by the evidence of record and is not in dispute.  
However, as discussed by the Board in some detail above, 
entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person requires a 
specific, and significant, level of disability.

It is clear that the appellant is not blind as that term is 
defined by the provisions of 38 C.F.R. § 3.351 (2007), and 
she does not so contend.  Moreover, the appellant has not 
contended, and the evidence does not indicate, that she is a 
patient in a nursing home due to mental or physical 
incapacity.  

The medical evidence of record supports the proposition that 
the appellant's medical problems [including fibromyalgia, 
irritable bowel syndrome, hypertension, low back pain, 
depression and sinusitis] limit her activities.  J.S.F., 
D.O., submitted a statement on the appellant's behalf dated 
in August 2000 indicating that the appellant's fibromyalgia 
resulted in her having to use a cane or wheelchair to 
ambulate.  In addition, J.S.F. stated that the appellant has 
to hire out her housework.  Also submitted by the appellant 
is a December 1997 statement from D.I.L.N., M.D., who stated 
that the appellant required "assistance with self-care 
activities such as grocery shopping and daily activities 
around the house."  

Although taking these statements into consideration, the 
evidence as a whole does not suggest that the appellant 
requires the regular aid and attendance of another person.  
In this regard, the Board notes that although the appellant 
has a housekeeper come to her home, she in fact lives alone 
and is responsible for her own cooking, cleaning, and 
shopping.  These facts negate any suggestion that she is 
unable to look after herself or see to her own safety.  There 
is simply no evidence of record indicating that the appellant 
is unable to keep herself clean and presentable, feed 
herself, and attend to the wants of nature by herself.  There 
is also no evidence that the appellant needs assistance with 
food preparation.

Additionally, the evidence of record does not suggest that 
the appellant requires assistance in terms of protecting her 
from the hazards or dangers incident to her daily 
environment.  Specifically, there is of record no report of 
the appellant injuring herself or creating hazardous 
situations due to cognitive deficits.   

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance.  The 
medical evidence does support the appellant's contention that 
she needs the assistance of someone for certain chores and 
when she shops for groceries.  However, this is not the type 
of aid and attendance contemplated in the regulation.  It 
appears that, with some limitations imposed by her physical 
ailments, the appellant is able to maintain herself and her 
household.  

The next question is whether the appellant's disabilities 
entitle her to special monthly pension in the form of 
housebound benefits.  A surviving spouse may be entitled to 
this benefit if her disabilities render her "permanently 
housebound" by reason of disability.  See 38 C.F.R. § 
3.351(e) (2007).  The requirements for this benefit are met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities that will likely remain throughout the surviving 
spouse's lifetime.

In this case, there is no evidence that the appellant is 
housebound.  Indeed, E.A.H., A.N., specifically found that 
the appellant's numerous medical conditions "don't force her 
to be housebound."  There is no evidence of record to 
indicate that the appellant is prevented from leaving her 
home, and indeed she herself acknowledges that she is not 
housebound.  See the appellant's January 18, 2000 letter.  In 
short, the evidence does not indicate that the appellant is 
substantially confined to her home by reason of disability.  
The requirements for housebound allowance have not been met.

The Board remanded the case for a more reasoned and developed 
opinion addressing the impact of the appellant's disabilities 
on her ability to perform functions of self-care, to include: 
the ability to dress or undress herself, to keep herself 
ordinarily clean and presentable, to feed herself and to 
attend to the wants of nature, as neither Dr. D.I.L.N. or 
J.S.O. addressed these pertinent matters.  However, the 
Board's efforts to assist the appellant in the development of 
her claim were thwarted by her lack of cooperation.

In summary, for the reasons and bases expressed by the Board 
above, it is concluded that a preponderance of the evidence 
is against the appellant's claim.  The benefit sought on 
appeal is accordingly denied.  




ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


